PER CURIAM:
Jerome D. Moore appeals the district court’s order granting summary judgment for SouthTrust Corporation and dismissing his claims of breach of contract and violations of the Electronic Funds Transfer Act, 15 U.S.C. § 1693 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Moore v. SouthTrust Corp., No. CA-04-391-2-JBF (E.D. Va. June 10, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED